                   Case 7:20-cv-05378-PMH
           Case 7-20-cv-05378-PMH          Document
                                     Document       36 inFiled
                                              35 Filed    NYSD 09/07/21 Page 1 ofPage
                                                                 on 09/03/2021    1   1 of 1

                                                K LEIN & F OLCHETTI , P.C.
                                                Application granted.
                                                         Attorneys  andAn  Order of Reference
                                                                        Counselors  at Law      will be docketed
                                                separately.      50 Main Street
                                                          Brewster, New York 10509
                                                The Clerk of the
                                                               Tel.Court
                                                                    (914)is934-8792
                                                                            respectfully directed to terminate the
                                                motion sequence
                                                              Fax pending     at Doc. 35.
                                                                    (914) 934-8793*
                                                       E-Mail: robert@folchettilaw.com*
ROBERT W. FOLCHETTI                                                                                                  WESTCHESTER COUNTY OFFICE
Admitted in NY, CT & Federal Courts             SO ORDERED.                                                               219 Westchester Avenue
                                                                                                                      Port Chester, New York 10573
* Not for Service of Papers


                                                _______________________
                                                Philip M. Halpern
                                                United States District Judge

                                                Dated: White Plains, New York
                                                       September 7, 2021


                                                                             September 3, 2021

                                                                    VIA ECF

             Hon. Philip M. Halpern
             United States District Court
             Southern District of New York
             500 Pearl Street, Room 1950
             New York, New York 10007

                              Re:     McDonnell v. AMC Entertainment Holdings, Inc.
                                      SDNY Docket No.: 7:20-cv-05378-PMH

             Dear Honorable Sir:

                     This office represents the plaintiffs in the above-referenced matter. This letter is to advise
             the Court that counsel for all parties agree that discovery is complete. Rather than waiting for a
             preliminary conference to be referred to a Magistrate Judge for settlement conferences, we
             respectfully request that the case be referred to a Magistrate Judge at this time.

                              Thank you for your consideration.

                                                                             Respectfully yours,



                                                                             ROBERT W. FOLCHETTI (RF05527)

             cc:              All Counsel (Via ECF)
